Citation Nr: 0625008	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from April 1954 to April 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted the veteran's claim for 
service connection for bilateral pes planus and assigned a 30 
percent evaluation, effective June 18, 1996.


FINDING OF FACT

The competent evidence of record demonstrates that the 
veteran's service-connected bilateral pes planus is 
manifested by pronounced symptomatology, including marked 
pronation, pain, and tenderness, and displacement of the 
Achilles tendon.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for 
bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5276 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Further regarding the notice element indicated above, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the January 2003 rating decision 
granted the veteran's claim of entitlement to service 
connection for bilateral pes planus, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the January 2003 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The January 2004 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," 
set forth the relevant diagnostic code (DC) for pes planus, 
and included a description of the rating formulas under this 
diagnostic code.  The appellant was thus informed of what was 
needed to achieve a higher schedular rating.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher evaluation for the service-
connected disability at issue.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a bilateral pes 
planus disability, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Legal Analysis

The veteran's bilateral pes planus disability is currently 
assigned a 30 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2005).  Under this Code, a 30 percent 
evaluation is warranted for severe bilateral pes planus 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  

In order to achieve the next higher, 50 percent evaluation, 
the evidence must demonstrate pronounced bilateral pes planus 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

After a review of the clinical findings of record, the Board 
finds that the veteran's symptomology warrant an increased 50 
percent initial evaluation.  In this regard, the record 
demonstrates that the veteran has sought treatment, including 
being fitted for custom orthodics (arch supports), on 
numerous occasions for his bilateral pes planus, which 
physicians have indicated was marked or severe in nature.  
Specifically, on VA examination in July 1997, the examiner 
reported that in the standing position, there was marked 
flattening of the longitudinal and transverse arches 
bilaterally, which had produced a significant amount of 
pronation on each side.  

Likewise, on VA examination in December 2002, the veteran, 
who reportedly used a cane and shoe inserts, indicated that 
he could no longer run and could not walk more than one city 
block at a very slow pace with his cane or more than one 
flight of stairs without stopping.  He also complained of 
having experienced progressive, increased pain over the last 
40 years, however, he denied any ongoing swelling in the 
joints.  On physical examination of the feet, the examiner 
reported that there was obvious significant pronation with 
extreme flattening of both the longitudinal and transverse 
arch.  There was also 2+ pitting edema in the feet that 
extended up to knees.  The examiner further reported that the 
veteran's feet were tender to palpation and that was no 
unusual wear pattern on the soles of his shoes.  On standing 
the veteran had a valgus angle from the Achilles tendons to 
the calcaneus, which was approximately 10 degrees, 
bilaterally, painful on manipulation, and not manually 
reducible.  The examiner indicated that the veteran's pes 
planus was severe in nature.

Further, on VA examination in April 2005, the veteran 
complained of constant pain in the feet that he described as 
an ache.  He rated his pain as a 7/10 on a scale of 1 to 10.  
The veteran also indicated that his feet were very weak and 
stiff and swelled to above the ankles, but did not turn red 
or hot.  He further reported that there was fatigue with a 
lack of endurance and there did not seem to be much 
difference as to whether he was resting, standing, or walking 
because he could only do any of them for so long and then he 
must do the other.  On physical examination, the examiner 
reported that the veteran's feet were anatomically normal and 
there was no evidence of deformity, angulation, false 
movement, or shortening.  He also indicated that the veteran 
had a functional limitation on standing and walking and there 
were no callosities, breakdown, or unusual wear pattern that 
would indicate abnormal weight bearing.  The examiner further 
reported that the veteran had hammertoes in both feet, but 
that there was no high arch, clawfoot, or other deformity 
either actively or passively correctable.  However, he did 
indicate that the veteran had flatfoot and his arches were 
completely on the floor.  There was malalignment of the 
Achilles tendon to 25 degrees, and valgus deformity of the 
ankles of 25 degrees.  In terms of functional limitation, the 
examiner reported that during a flare-up or following 
repetitive use, the veteran would be additionally limited by 
pain, but not by weakened movement, excess fatigability or 
endurance, or incoordination.

In reviewing the evidence, and with resolution of doubt in 
the veteran's favor, the Board finds that the veteran's 
symptomology, particularly the findings of significant 
pronation, pain on manipulation, tenderness, swelling, 
malalignment of the Achilles tendon, valgus deformity of the 
ankles, and the wearing of custom made orthodics, reflects 
pronounced disability, and correspond to the criteria for a 
50 percent evaluation under Diagnostic Code 5276.  The Board 
notes that an evaluation of 50 percent for pronounced, 
bilateral pes planus under Diagnostic Code 5276 is the 
highest schedular evaluation assignable under that Diagnostic 
Code.  No other Diagnostic Code affords a higher evaluation 
for a foot disability.  

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005)




ORDER

Entitlement to an initial evaluation of 50 percent for 
bilateral pes planus is granted, subject to the applicable 
law and regulations governing the award of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


